Exhibit 10.2

 

 

LOGO [g836919img01.jpg]

November 10, 2019

Mr. Dhrupad Trivedi

Dear Dhrupad,

I am pleased to confirm the offer for you to join A10 Networks, Inc. (the
“Company”), in the position of Chief Executive Officer (CEO) at our Corporate
Headquarters located in San Jose, CA. This is a full-time, regular position,
reporting to the Board of Directors of the Company (the “Board”). The terms of
our offer and the benefits currently provided by the Company are as follows:

Within 30 days from your first date of employment with the Company (“Start
Date”), the Company will appoint you to the Board. Upon the termination of your
employment with the Company for any reason, unless otherwise requested by the
Board, you will be deemed to have resigned from the Board (and all other
positions held at the Company or any affiliate) without any further required
action by you and you agree to execute any documents necessary to reflect this
resignation. During the term of your employment, you shall devote your full
business efforts and time to the Company.

Salary. Your starting base salary will be at a rate of $500,000 per year subject
to annual review, less applicable taxes and other withholdings in accordance
with the Company’s normal payroll schedule.

Incentive. Commencing in 2020, you will be eligible to receive an annual
performance-based bonus target of one hundred percent (100%) of your annual
salary, pursuant to the Company’s bonus program for the 2020 year established
under the Company’s Executive Incentive Compensation Plan. Your participation in
the Company’s bonus program for 2020 will be subject to all of the terms and
conditions of the Company’s Executive Incentive Compensation Plan, including
without limitation that unless determined otherwise by such Plan’s
administrator, you must remain an employee through the date of payment of the
bonus in order to receive such payment. Your target bonus shall be subject to
annual review by the Board or its Compensation Committee, as applicable,
commencing with the Company’s bonus program for the 2021 year.

Restricted Stock Unit Grant. Subject to the approval of the Board (or its
Compensation Committee, as applicable) after your Start Date, you will be
granted an award of restricted stock units (the “RSU Award”) to cover 125,000
shares of the Company’s Common Stock under the Company’s 2014 Equity Incentive
Plan, as amended (the “Plan”), and an award agreement under the Plan. Each
restricted stock unit granted represents the right to receive one share of the
Company’s Common Stock upon vesting. Twenty-five percent (25%) of the
recommended RSU Award shall be scheduled to vest on each yearly anniversary of
your vest base date (assuming your continued employment with the Company on each
vesting date) such that the entire RSU Award shall vest over four (4) years (for
administrative reasons, the vest base date will be the 5th day of the month
following the Start Date). The RSU Award will be subject to any accelerated
vesting provisions and other applicable terms set forth in your Change in
Control and Severance Agreement (the “Acceleration Provisions”).

Performance Stock Unit Grant. In addition, subject to approval of the Board of
Directors (or its Compensation Committee, as applicable), after your Start Date,
you will be granted an award of performance-based restricted stock units (the
“PSU Awards”) to cover an aggregate of 375,000 shares of the Company’s Common
Stock under the Plan and award agreement under the Plan. Each PSU granted
represents the right to receive one share of the Company’s Common Stock subject
to achievement of certain performance milestones (the “Performance Milestones”),
as well as continued service to the Company through specified dates. Upon
achievement of any one of the three Performance Milestones described below,
one-third (1/3rd) of the PSU Award will become eligible to vest (each, an
“Eligible Portion”). The following Performance Milestones will apply to the PSU
Award:

 

  •  

$8.50 Performance Milestone: 125,000 shares of the Company’s common stock
subject to the PSU Award will become eligible to vest upon the achievement of
$8.50 or greater with respect to the average, trailing, one hundred (100) day
closing price of a share of the Company’s common stock (the “100-Day Stock
Price”) during the period beginning on the grant date of the PSU Award and
ending on the four (4) year anniversary of such grant date (the “Performance
Period”).

 

  A10 Networks, Inc.   3 West Plumeria Drive   T: 408. 325. 8668  
www.a10networks.com   San Jose, CA 95134   F: 408. 325. 8666



--------------------------------------------------------------------------------

LOGO [g836919img01.jpg]

 

  •  

$9.50 Performance Milestone: 125,000 shares of the Company’s common stock
subject to the PSU Award will become eligible to vest upon the achievement of
$9.50 or greater with respect to the 100-Day Stock Price during the Performance
Period.

 

  •  

$10.50 Performance Milestone: 125,000 shares of the Company’s common stock
subject to the PSU Award will become eligible to vest upon the achievement of
$10.50 or greater with respect to the 100-Day Stock Price during the Performance
Period.

The Board (or its Compensation Committee, as applicable) periodically, as well
as at completion of the Performance Period, will determine whether any of the
Performance Milestones have been achieved during the Performance Period. Any
Eligible Portion will be scheduled to vest as to one-third (1/3rd) of the
Eligible Portion on each of the one (1), two (2), and three (3) year
anniversaries of the date of achievement of the corresponding Performance
Milestone, subject to your continuing to provide services to the Company through
the applicable vesting date and subject to the Acceleration Provisions and the
following provisions relating to a CIC. If there is a CIC during the Performance
Period, then the following treatment will apply to the PSU Award:

 

a.

CIC Performance Measurement.

i.    Measurement Based on Deal Price. If a CIC occurs on or after the one
(1) year anniversary of your Start Date and any Performance Milestone has not
yet been met, then the Deal Price (as defined below) will be measured against
such Performance Milestone shortly before the completion of the CIC to determine
whether any such Performance Milestone will be achieved. Any such Performance
Milestone that is deemed achieved based on the Deal Price will be considered an
Eligible Portion as of immediately prior to the completion of the CIC.

ii.    Additional Conversions to an Eligible Portion. If a CIC occurs before the
one (1) year anniversary of your Start Date, then as of immediately prior to the
completion of the CIC, one hundred percent (100%) of the portion of the PSU
Award for which the Performance Milestone has not yet been met will become an
Eligible Portion. If a CIC occurs on or after the one (1) year anniversary of
your Start Date but before the two (2) year anniversary of your Start Date, then
fifty (50%) of the portion of the PSU Award that has not become an Eligible
Portion (after application of section a.i. above) will be considered an Eligible
Portion as of immediately prior to the completion of the CIC.

iii.    Deal Price. For purposes of this PSU Award, “Deal Price” means the
amount (or value, as applicable, and as determined by the Board or its
Compensation Committee, as applicable, in its sole discretion) of the
consideration to be received by the Company’s stockholders (and/or the Company,
if applicable, for example in the case of a CIC due to the sale of a substantial
portion of the Company’s assets) in the CIC.

iv.    CIC Vesting Schedule. Any portion of the PSU Award that becomes an
Eligible Portion in connection with the CIC under sections a.i. and a.ii. above
will be scheduled to vest as to one-third (1/3rd) of such Eligible Portion on
each of the one (1), two (2), and three (3) year anniversaries of the date of
the CIC, subject to your continuing to provide services to the Company through
the applicable vesting date and subject to the Acceleration Provisions.

 

  A10 Networks, Inc.   3 West Plumeria Drive   T: 408. 325. 8668  
www.a10networks.com   San Jose, CA 95134   F: 408. 325. 8666



--------------------------------------------------------------------------------

LOGO [g836919img01.jpg]

 

b.    Forfeiture. If as of immediately prior to the CIC, any portion of the PSU
Award has not become an Eligible Portion or otherwise become vested, then such
portion will be forfeited as of immediately prior to the CIC. Such forfeited
portion will not be eligible for vesting acceleration under the Acceleration
Provisions, including without limitation under the circumstances described in
the last paragraph of Section 3(b) of your Change in Control and Severance
Agreement (the “Pre-CIC Termination”). In addition, in a Pre-CIC Termination, if
the Performance Period ends before the CIC, any portion of the PSU Award that
has not become an Eligible Portion based on performance during the Performance
Period will be forfeited and will not be eligible for vesting acceleration under
the Acceleration Provisions.

All of the terms and conditions of the PSU Award will be subject to approval by
the Board or its Compensation Committee and will be set forth in the award
agreement governing the PSU Award, subject to the terms of the Plan.

Annual Grants. On an annual basis beginning in the first grant cycle which
occurs after the one (1) year anniversary of the Start Date (i.e., at the Q1
2021 Board meeting), you will be eligible to receive annual equity award grants
based on assessment by the Compensation Committee of the Board of relevant
market comparables and such other factors as it may deem relevant, in its sole
discretion, with the present expectation that such grants based on performance
would have a value between $2.0M and $2.5M.

Acceleration of Vesting; Severance; Indemnification. Effective upon your Start
Date, you will be entitled to become a party to the Change in Control and
Severance Agreement (which provides for certain severance and acceleration of
equity vesting rights) and Indemnification Agreement (which provides for certain
rights of indemnification, among other things), each in the forms included with
this offer letter.

Employee Stock Purchase Plan. You will be eligible to participate in the
Company’s 2014 Employee Stock Purchase Plan, as amended (the “ESPP”), in
accordance with the terms thereof, whereby you will have the opportunity (but
not the obligation) to enroll in the ESPP and purchase shares of the Company’s
common stock at a discount from the market price. Currently, there are two
opportunities each year to enroll in the ESPP approximately each May and
November. You will receive a notice about these opportunities from the stock
administration office of the Company following your Start Date.

Employee Benefits. You will be entitled to receive the Company’s employee
benefits made available to other employees at your level to the full extent of
your eligibility. The effective date of medical, dental and vision insurance
will be the Start Date. The Company reserves the right to terminate, change or
otherwise modify, in its sole discretion at any time and for any reason, the
preceding benefits and terms of employment.

Confidentiality. As an employee of the Company, you will have access to certain
confidential information of the Company and you may, during the course of your
employment, develop certain information or inventions that will be the property
of the Company. To protect the interests of the Company, you will need to sign
the Company’s standard “Confidential Information and Invention Assignment
Agreement” as a condition of your employment. We wish to impress upon you that
we do not want you to, and we hereby direct you not to, bring with you any
confidential or proprietary material of any former employer or to violate any
other obligations you may have to any former employer. During the period that
you render services to the Company, you agree to not engage in any employment,
business or activity that is in any way competitive with the business or
proposed business of the Company. You will disclose to the Company in writing
any other gainful employment, business or activity that you are currently
associated with or participate in that competes with the Company. You will not
assist any other person or organization in competing with the Company or in
preparing to engage in competition with the business or proposed business of the
Company. In accepting this offer, you expressly represent and agree that (1) You
have not and will not bring to the Company or use for the benefit of the Company
any unauthorized third-party intellectual property, including but not limited to
what they consider to be trade secrets (“Former Employer Confidential
Information”), (2) You have not and will not disclose to the Company any
proprietary or otherwise confidential information of a prior employer’s
business, (3) You will not communicate to anyone at the Company any information
that you acquired or learned during your employment that might in any respect be
considered Former Employer Confidential Information, (3) prior to accepting this
position at the Company you have not provided to anyone at A10 any written
Former Employer Confidential Information that in any way could be considered to
be Former Employer Confidential Information, and (4) prior to your accepting
this position at the Company, you have not conveyed anything orally to anyone at
A10 that might in any way be considered Former Employer Confidential
Information.

 

  A10 Networks, Inc.   3 West Plumeria Drive   T: 408. 325. 8668  
www.a10networks.com   San Jose, CA 95134   F: 408. 325. 8666



--------------------------------------------------------------------------------

LOGO [g836919img01.jpg]

 

Ethical Conduct. You will abide by the Company’s Code of Business Conduct and
Ethics, the Company’s Employee Handbook and other applicable policies pertaining
to intellectual property and other matters.

No Breach of Obligations to Prior Employers. You represent that your signing of
this offer letter, agreement(s) concerning equity rights granted to you, if any,
under the Plan (as defined above) and the Company’s Confidential Information And
Invention Assignment Agreement and your commencement of employment with the
Company will not violate any agreement currently in place between yourself and
current or past employers.

Authorization to Work. Please note that because of employer regulations adopted
in the Immigration Reform and Control Act of 1986, within three (3) business
days of starting your new position you will need to present documentation
demonstrating that you have authorization to work in the United States. If you
have questions about this requirement, which applies to U.S. citizens and
non-U.S. citizens alike, you may contact our Human Resources Department.

At-Will Employment. While we look forward to a long and profitable relationship,
should you decide to accept our offer, you will be an at-will employee of the
Company, which means the employment relationship can be terminated by either of
us for any reason, at any time, with or without prior notice and with or without
cause. Any statements or representations to the contrary (and, indeed, any
statements contradicting any provision in this offer letter) should be regarded
by you as ineffective. Further, your participation in any equity award or
benefit program is not to be regarded as assuring you of continuing employment
for any particular period of time. Any modification or change in your at-will
employment status may only occur by way of a written employment agreement signed
by you and the Chairman of the Board.

Background Check. The Company will undertake a background investigation and
reference check in accordance with applicable law. This investigation and
reference check may include a consumer report, as defined by the Fair Credit
Reporting Act (“FCRA”), 15 U.S.C. 1681a, and/or an investigative consumer
report, as defined by FCRA, 15 U.S.C. 1681a, and California Civil Code
1786.2(c). This investigation also may include a consumer credit report, as
defined by California Civil Code 1785.3(c), which is being requested because
this position is managerial, you will have access to confidential or proprietary
information of the type described in California Labor Code § 1024.5(a)(7), and
other bases listed in California Labor Code § 1024.5. This offer is contingent
upon a clearance of such a background investigation and/or reference check, and
upon your written authorization to obtain a consumer report, consumer credit
report and/or investigative consumer report. This offer can be rescinded based
upon data received in the verification.

Contingent Offer. Your employment will be subject to your execution of the
Company’s Confidential Information and Invention Assignment Agreement relating
to non-disclosure of confidential information and assignment of inventions to
the Company. A copy is included with this offer letter. We also require
successful completion of any outstanding reference and background checks and
presentation of documentation giving you the right to work in the United States
as noted above.

Entire Agreement. This offer, once accepted, constitutes the entire agreement
between you and the Company with respect to the subject matter hereof and
supersedes all prior offers, negotiations and agreements, if any, whether
written or oral, relating to such subject matter. You acknowledge that neither
the Company nor its agents have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which is not contained
in this offer letter for the purpose of inducing you to execute the offer
letter, and you acknowledge that you have executed this offer letter in reliance
only upon such promises, representations and warranties as are contained herein.

Acceptance. This offer will remain open through November 15, 2019. If you decide
to accept our offer, and I hope you will, please sign the enclosed copy of this
offer letter in the space indicated and return it to me. Your signature will
acknowledge that you have read and understood and agreed to the terms and
conditions of this offer letter and the attached documents, if any.

 

  A10 Networks, Inc.   3 West Plumeria Drive   T: 408. 325. 8668  
www.a10networks.com   San Jose, CA 95134   F: 408. 325. 8666



--------------------------------------------------------------------------------

LOGO [g836919img01.jpg]

 

Dhrupad, we are very excited to enhance our Executive Team with your experience,
capabilities and leadership. We look forward to the opportunity to welcome you
to the Company.

 

Sincerely, /s/ Lee Chen Lee Chen Chairman of the Board of Directors A10
Networks, Inc.

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

/s/ Dhrupad Trivedi

Dhrupad Trivedi Date: November 12, 2019 Start Date: December 2, 2019

 

  A10 Networks, Inc.   3 West Plumeria Drive   T: 408. 325. 8668  
www.a10networks.com   San Jose, CA 95134   F: 408. 325. 8666